Ps

\o oo. ~~ N na

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

DoE. RULE

Case 1:20-cv-01100-EPG Document17 Filed 12/17/20 ‘Page 1 of 1

 

“DEC 17 2029

 

 

 

 

 

SaSP/SHwWL |
oA QVENTEP, cA qty EASTERN HEMET GE CALIFORNIA
. BY DEPUTY CLERK
ONT TED STAT BL prsteIct cour .
EASTERN DDsTRACT OF CALLFORNTA
Case No. L820-cu -ONDO ~ Ere lec)
ANSEL B RUE zy, “Pl wad REQUEST FOR APPOINTMENT
Gin ; ,
V, OF . COUNSEL

~ SQNDR FaRTUNE oh al. a _ PURSUANT TO ‘GOVERNMENT CODE:

Yk

 

§ 15421; P.C.§1240

. I Request sppottnsnt’ of counsel, pursuant to Govn'tt Code §15421,
P.Cc, §1240. I have no money to pay for counsel /attorney. I declare
that I am the petitioner to the above-- referenced matter, that I am
incarcerated at San Quentin State Prison, and that I am indigent an
an unable-to afford counsel. My total assets are $_§ and my income
is 6 ‘per month. |

“y hereby request that counsel be appointed in this. matter so that

my interests may be protected by the professional asistence required.

 

 

 

See Griffin v. Illinois. (1956) 351 U.S. 12[76.S.Ct. 585;100 L.Ed:891];

‘Douglas _v. California (1963) 372 U.S. 353[9 b.Ed.2d 811]; In re -

Henderson (1964) 61 Cal.2d 541[39 Cal.Rptr. 3731.

 

I declare under penalty of | perjury that the foregoing is true and

correct and this declaration was executed on Lee ZL; 2OeeO 7

“at San Qeuntin, California...
. 1

. . RESPECTFULLY eed AL bu
nchoge c

(1) Page 1 of 1,

 
